SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21  1 OHIO
                                                                                      of 19.44113
                                                                                               PageID #: 4
                  CASE NO.                                  SUMMONS NO.
               CV21946377                 DI   CM               44163433                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  EDWARD SMITH                        PLAINTIFF
                                     VS
                                                                                                                SUMMONS
             CLEVELAND CLINIC FOUNDATION,                  ET AL      DEFENDANT




          CLEVELAND CLINIC FOUNDATION                                                  You have been named defendant in a sums
          9500 EUCLID AVENUE                                                         complaint (copy attached hereto) filed in Cuyahoga
          CLEVELAND OH 44195                                                         County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          FRED M BEAN                                                                  Your answer must also be filed with the court
          25200 CHAGRIN BLVD                                                         within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SUITE 200
          BEACHWOOD,            OH 44122-0000                                          If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          SHANNON M GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
           Apr      14,    2021                       By
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                    44163433




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21  2 OHIO
                                                                                      of 19.44113
                                                                                               PageID #: 5
                  CASE NO.                                  SUMMONS NO.
               CV21946377                 DI   CM               44163434                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  EDWARD SMITH                        PLAINTIFF
                                     VS
                                                                                                                SUMMONS
             CLEVELAND CLINIC FOUNDATION,                  ET AL      DEFENDANT




          CLEVELAND CLINIC FOUNDATION                                                  You have been named defendant in a sums
          C/O ST CORPORATION SYSTEM                                                  complaint (copy attached hereto) filed in Cuyahoga
          4400 EASTON COMMONS WAY, SUITE                   125                       County Court of Common Pleas, Cuyahoga County
          COLUMBUS OH 43219-0000                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          FRED M BEAN                                                                  Your answer must also be filed with the court
          25200 CHAGRIN BLVD                                                         within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SUITE 200
          BEACHWOOD,            OH 44122-0000                                          If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          SHANNON M GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
           Apr      14,    2021                       By
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                    44163434




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21  3 OHIO
                                                                                      of 19.44113
                                                                                               PageID #: 6
                  CASE NO.                                  SUMMONS NO.
               CV21946377                 D2   CM               44163435                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  EDWARD SMITH                        PLAINTIFF
                                     VS
                                                                                                                SUMMONS
             CLEVELAND CLINIC FOUNDATION,                  ET AL      DEFENDANT




          DAVID EASTHON                                                                You have been named defendant in a sums
          444 NORTH STREET                                                           complaint (copy attached hereto) filed in Cuyahoga
          CHARDON OH 44024                                                           County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          FRED M BEAN                                                                  Your answer must also be filed with the court
          25200 CHAGRIN BLVD                                                         within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SUITE 200
          BEACHWOOD,            OH 44122-0000                                          If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          SHANNON M GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
           Apr      14,    2021                       By
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                    44163435




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21  4 OHIO
                                                                                      of 19.44113
                                                                                               PageID #: 7
                  CASE NO.                                  SUMMONS NO.
               CV21946377                 D2   CM               44163436                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                  EDWARD SMITH                        PLAINTIFF
                                     VS
                                                                                                                SUMMONS
             CLEVELAND CLINIC FOUNDATION,                  ET AL      DEFENDANT




          DAVID EASTHON                                                                You have been named defendant in a sums
          CLEVELAND CLINIC FOUNDATION                                                complaint (copy attached hereto) filed in Cuyahoga
          9500 EUCLID AVENUE                                                         County Court of Common Pleas, Cuyahoga County
          CLEVELAND OH 44195-0000                                                    Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          FRED M BEAN                                                                  Your answer must also be filed with the court
          25200 CHAGRIN BLVD                                                         within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SUITE 200
          BEACHWOOD,            OH 44122-0000                                          If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          SHANNON M GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
           Apr      14,    2021                       By
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                    44163436




CMSN130
            Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 5 of 19. PageID #: 8




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                     New Case Electronically Filed: COMPLAINT
                                                April 14,2021 09:04


                                              By: FRED M. BEAN 0086756

                                                Confirmation Nbr. 2227777



  EDWARD SMITH                                                              CV 21 946377

           vs.
                                                                    Judge: SHANNON M. GALLAGHER
  CLEVELAND CLINIC FOUNDATION, FT AL




                                                     Pages Filed:   14




Electronically Filed 04/14/2021 09:04 / / CV 21 946377 / Confirmation Nbr. 2227777 / CLDLJ
          Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 6 of 19. PageID #: 9



                                IN THE COURT OF COMMON PLEAS
                                    CUYAHOGA COUNTY, OHIO

     EDWARD SMITH                                    )        CASE NO.
     6651 Rochelle Boulevard                         )
     Parma Heights, Ohio 44130                       )
                                                              JUDGE:
                                                     )
                                   Plaintiff,        )
                                                     )
                           v.                        )
                                                     )
     THE CLEVELAND CLINIC FOUNDATION                 )
     9500 Euclid Avenue                              )
     Cleveland, Ohio 44195                           )        COMPLAINT FOR DAMAGES
                                                     )        AND REINSTATEMENT
            Serve also:                              )
            The Cleveland Clinic Foundation          )        JURY DEMAND ENDORSED
            c/o CT Corporation System                )        HEREIN
            4400 Easton Commons Way, Suite 125       )
            Columbus, Ohio 43219                     )
                                                     )
            -and-                                    )
                                                     )
     DAVID EASTHON                                   )
     444 North Street                                )
     Chardon, Ohio 44024                             )
                                                     )
            Serve also:                              )
            The Cleveland Clinic Foundation          )
            9500 Euclid Avenue                       )
            Cleveland, Ohio 44195                    )
                                                     )
                                   Defendants.       )

           Plaintiff, Edward Smith, by and through undersigned counsel, as his Complaint against the

    Defendants, states and avers the following:

                                        PARTIES AND VENUE

    1. Edward Smith is a resident of the city of Parma Heights, county of Cuyahoga, state of Ohio.

    2. The Cleveland Clinic Foundation (“Cleveland Clinic”) is a corporation for non-profit with its

       principal place of business located at 8911 Euclid Avenue, Cleveland, Ohio 44195.




eec:ioncay;F^HalaaliaaaHaHaHilMHaaBiiaaaBaiMMaMaiaiiiaiiaaaaaHBBi
The Employee’s Attorney.™
          Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 7 of 19. PageID #: 10



    3. Upon information and belief, Easthon is a resident of the state of Ohio.

    4. Easthon was, at all times hereinafter mentioned, an individual who was a manager and/or

         supervisor at the Cleveland Clinic who acted directly or indirectly in the interest of the

         Cleveland Clinic.

    5. Easthon was, at all times hereinafter mentioned, an employer within the meaning of R.C. §

         4112.01 et seq.

    6.   Easthon made and/or participated in the adverse actions asserted herein.

    7. All of the material events alleged in this Complaint occurred in Cuyahoga County.

    8. Therefore, personal jurisdiction is proper over Defendants pursuant to Ohio Revised Code

         §2307.382(A)(1) and (4).

    9. Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

    10. This Court is a court of general jurisdiction over the claims presented herein, including all

         subject matters of this Complaint.

                                                    facts


    11. Smith is a former employee of the Cleveland Clinic Police Department (“CCPD”).

    12. Smith is African American.

    13. Smith was hired by CCPD on or around July 28, 1997.

    14. The CCPD is a department of the Cleveland Clinic.

    15. Smith was hired by CCPD as a patrol officer.

    16. On August 8, 2003, Smith was promoted to Police Sergeant.

    17. Throughout the course of Smith’s employment, Smith received positive reviews related to his

         performance.




The Employee’s Attorney.™
           Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 8 of 19. PageID #: 11



     18. Throughout the course of Smith’s employment, Smith received periodic pay raises related to

         his positive performance.

     19. David Easthon was the Chief of Police at CCPD.

     20. Easthon is Caucasian.

     21. Upon information and belief, Easthon became Chief of Police at CCPD in 2005.

     22. Easthon did not participate in the decision to hire Smith.

     23. Throughout his time at CCPD, Easthon preferred Caucasian employees as compared to African

         American employees.

     24. Throughout his time at CCPD, Easthon treated African American employees less favorably as

         compared with Caucasian employees.

     25. While Smith was employed with CCPD, Easthon would ignore the African American

         employees.

     26. While Smith was employed with CCPD, Easthon would walk by the African American

         employees without speaking to them.

     27. While Smith was employed with CCPD, Easthon would only speak to the African American

         employees when he was reprimanding them.

     28. While Smith was employed with CCPD, Easthon would only speak to the African American

         employees when he was giving them orders.

     29. While Smith was employed with CCPD, Easthon was not friendly with the African American

         employees.

     30. While Smith was employed with CCPD, Easthon was very pleasant with the Caucasian

         employees.




Electronically1Fi|gd|04/^/2||^||i|4l/ll/lC^|^|4|3jjl/lCgpfirn3ation
The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 9 of 19. PageID #: 12



    31. When Smith was employed with CCPD, Easthon would commonly greet the Caucasian

        employees with smiles.

    32. When Smith was employed with CCPD, Easthon would commonly greet the Caucasian

        employees with hugs.

    33. In or around 2014, Smith filed a complaint with the EEOC alleging race discrimination.

    34. After the EEOC investigation took place, the CCPD forced Easthon to take a sensitivity class.

    35. After the EEOC investigation took place, the CCPD instructed Easthon to be more cognizant

        of the way he treated African American employees.

    36. After the EEOC investigation took place, the CCPD instructed Easthon to be more cognizant

        of the way he spoke to African American employees.

    37. After Easthon took the sensitivity class, his behavior did not change towards the African

        American employees.

    38. After Easthon took the sensitivity class, his behavior did not change towards Smith.

    39. After Easthon took the sensitivity class, he continued to make racist comments publicly.

    40. After Easthon took the sensitivity class, he continued to make racist comments publicly

        without repercussion.

    41. In or around 2017, Easthon told all of his subordinate officers that they were located in a

        “ghetto” area. (“The Ghetto Comment.”)

    42. After iterating The Ghetto Comment, it was clear that the word “ghetto” was referring to

        African Americans.

    43. The Ghetto Comment offended the African American employees at CCPD.

    44. The Ghetto Comment offended Smith.

    45. The Ghetto Comment was racist.




The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 10 of 19. PageID #: 13



    46. In or around 2017, Easthon instructed his subordinate officers to stop as many “ghetto looking

        cars” as possible. (“The Ghetto Looking Cars Comment.”)

    47. After iterating The Ghetto Looking Cars Comment, it was clear that the phrase “ghetto looking

        cars” was referring to African Americans.

    48. The Ghetto Looking Cars Comment offended the African American employees at CCPD.

    49. The Ghetto Looking Cars Comment offended Smith.

    50. The Ghetto Looking Cars Comment was racist.

    51. In or around 2017, Easthon instructed his subordinate officers to stop “ghetto looking cars”

        because it was likely that “those people” had warrants. (“The Those People Comment.”)

    52. After iterating The Those People Comment, it was clear that the phrase was referring to African

        Americans.

    53. The Those People Comment offended the African American employees at CCPD.

    54. The Those People Comment offended Smith.

    55. The Those People Comment was racist.

    56. In or around May of 2018, Easthon openly referred to the medical benefits for lower income

        individuals as “the Black man free medical giveaway.” (“The Racist Medical Benefits

        Comment.”)

    57. The Racist Medical Benefits Comment offended the African American employees at CCPD.

    58. The Racist Medical Benefits Comment offended Smith

    59. The Racist Medical Benefits Comment was racist.

    60. Implying that all lower income individuals are Black is offensive.

    61. Implying that all lower incomes individuals are Black is racist.

    62. Despite Easthon’s open offensive views, CCPD did not reprimand Easthon for his behavior.




The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 11 of 19. PageID #: 14



    63. Despite Easthon’s open discriminatory views, CCPD did not reprimand Easthon for his

        behavior.

    64. Despite Easthon’s open racist views, CCPD did not reprimand Easthon for his behavior.

    65. In or around April of 2019, Smith drove Easthon to the airport.

    66. While Smith was driving Easthon to the airport, Smith overheard a conversation between

        Easthon and Rocco Polutro.

    67. Polutro was an old friend and former Chief of Police for Cleveland.

    68. While Smith was driving Easthon to the airport, Smith overheard Polutro say to Easthon,

        “David, we used to have good times. Remember how we used to do them niggers?” (“The

        Racist Airport Comment.”)

    69. The Racist Airport Comment implied that Easthon was involved in negative treatment of

        African Americans.

    70. When The Racist Airport Comment was iterated, Easthon quickly hung up the phone on

        Polutro.

    71. When The Racist Airport Comment was iterated, Smith drew attention to the fact that Polutro

        said “we.”

    72. When The Racist Airport Comment was iterated, “we” implied Easthon was included in the

        negative treatment of African Americans.

    73. When The Racist Airport Comment was iterated, Easthon stated, “I do not know what he is

        talking about.”

    74. After The Racist Airport Comment was iterated, Smith reported The Racist Airport Comment

        to CCPD.




The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 12 of 19. PageID #: 15



    75. After The Racist Airport Comment was iterated, Smith reported The Racist Airport Comment

        to David Wright.

    76. At the time of the report, Wright was a commander at CCPD.

    77. Two weeks after Smith reported The Racist Airport Comment, Wright left CCPD.

    78. After Wright left CCPD, nothing was ever done about Smith’s report.

    79. On or around April 30, 2019, Smith began FMLA leave for his scheduled surgery.

    80. On or around April 30, 2019 Smith began his approved FMLA leave of absence.

    81. While Smith was out on FMLA leave, Easthon replaced Smith with a Caucasian employee.

    82. While Smith was out on FMLA leave, Easthon replaced Smith with Shannon Darby.

    83. Darby was known for not being friendly with African Americans.

    84. Darby is Caucasian.

    85. As soon as Darby took over for Smith, Darby accused Smith of fixing Officer Victoria Going’s

        time.

    86. Going is Caucasian.

    87. Even though Going is Caucasian, she is treated less favorably as compared with other

        Caucasian employees.

    88. Even though Going is Caucasian, she is treated less favorably due to her romantic relationship

        with an African American.

    89. After CCPD’s investigation of the allegations that Smith fixed Going’s time, the allegations

        were found to be inaccurate.

    90. Before learning of the results of the investigation, Easthon barged into Smith’s hospital room

        after his surgery.




The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 13 of 19. PageID #: 16



    91. Before learning of the result of the investigation, Easthon barged into Smith’s hospital room

        to reprimand him.

    92. On or around June 14, 2019, Smith returned to work at CCPD from his FMLA leave.

    93. When Smith returned from FMLA leave, Smith began to be left out of important meetings.

    94. When Smith returned from FMLA leave, Easthon began to treat Darby as a superior to Smith.

    95. When Smith returned from FMLA leave, Easthon began to give direct orders to Darby instead

        of Smith.

    96. When Smith returned from FMLA leave, Smith overheard Darby say to another coworker, “I

        did what David asked me to, so he better give me that sergeant position.” (“Darby’s Sergeant

        Comment.”)

    97. Darby’s Sergeant Comment implied that there was an open sergeant position within CCPD.

    98. At the time of Darby’s Sergeant Comment, there was not an open sergeant position.

    99. Darby’s Sergeant Comment included the implication that she was told about an open sergeant

        position.

  100. Upon information and belief, Easthon was planning on terminating Smith’s employment.

  101. Upon information and belief, Easthon was planning on giving Darby the sergeant position that

        belonged to Smith.

  102. Upon information and belief, Easthon was planning on giving a Caucasian employee Smith’s

        sergeant position.

  103. In or around June of 2019, Lieutenant Payne decided to retire.

  104. Lieutenant Payne was Smith’s direct supervisor.

  105. Lieutenant Payne is African American.




The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 14 of 19. PageID #: 17



  106. Throughout Smith’s employment at CCPD, Lieutenant Payne was the one coworker who

        usually stood up for him against Easthon’s accusations.

  107. In or around the end of July 2019, Lieutenant Payne was replaced by Daniel Thompson.

  108. Daniel Thompson is Caucasian.

  109. On or around September 18, 2019, Thompson terminated Smith’s employment.

  110. On or around September 18, 2019, Thompson terminated Smith’s employment for allegedly

        being mean to Darby.

  111. On or around September 18, 2019, Thompson terminated Smith’s employment for allegedly

        using profane language directed at Darby.

  112. Smith denies Thompson’s allegations of being mean to Darby.

  113. Smith denies Thompson’s allegations of using profane language directed at Darby.

  114. After Smith’s employment was terminated, Smith was replaced by Ryan Ball.

  115. Ball is Caucasian.

  116. CCPD has a progressive disciplinary policy.

  117. Upon information and belief, CCPD’s disciplinary policy calls for escalating levels of

        discipline for infractions, beginning with a verbal warning, followed by a written warning, and

        ultimately leading up to termination.

  118. Smith did not receive a verbal warning.

  119. Smith did not receive a written warning.

  120. By terminating Smith, CCPD violated its own progressive discipline policy.

  121. Upon information and belief, CCPD permitted similarly-situated Caucasian employees to

        retain their employment despite having situations that were similar to or worse than Smith’s.

  122. Officer Brian Pierce is Caucasian.




The Employee’s Attorney.™
        Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 15 of 19. PageID #: 18



  123. While Pierce was employed with CCPD, Pierce inappropriately cropped a photo of a female

       officer eating a donut.

  124. While Pierce was employed with CCPD, Pierce photoshopped a picture of his penis into the

       photo where the donut was.

  125. While Pierce was employed with CCPD, Pierce photoshopped a picture of his penis into the

       photo to make it look like the female officer was putting his penis into her mouth.

  126. Pierce’s employment was not terminated.

  127. Upon information and belief, Pierce continues to work for CCPD today.

  128. Pierce’s conduct was significantly worse than Smith’s alleged conduct.

  129. Defendants’ did not proffer a legitimate non-discriminatory reason for terminating Smith.

  130. As a result of being constantly harassed and insulted on the basis of his race during his

       employment at CCPD, and being wrongfully terminated from CCPD, Smith has suffered

       severe emotional distress, anxiety, and depression.

  131. The above facts demonstrate that Defendants engaged in a pattern and practice of race

       discrimination.

  132. The above facts demonstrate that Defendants engaged in a pattern and practice of unlawful

       retaliation.

  133. There was a causal connection between Smith’s race and Defendants’ termination of Smith.

  134. There was a causal connection between Smith’s taking of FMLA leave and Defendants’

       termination of Smith.

                                 count   I:   race   DISCRIMINATION

  135. Smith restates each and every prior paragraph of this Complaint, as if it were fully

       restated herein.

  136. Throughout his employment, Smith was fully competent to perform his essential job duties.

Eiectronicaiiytfii^^^4aiai^a^h^-bfiVfi4^^3iS^ifiarfirT0tion aaaaHaaaBHaa
The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 16 of 19. PageID #: 19



  137. Easthon treated Smith differently than other similarly-situated employees based on his race.

  138. Easthon violated R.C. § 4112.02(A) et seq.by discriminating against Smith due to his race.

  139. On or about September 18, 2019, CCPD terminated Smith without just cause.

  140. At all times material herein, similarly-situated non-African-American employees were not

        terminated without just cause.

  141. Defendants terminated Smith based on his race.

  142. Defendants violated R.C. § 4112.01 et. seq. when they terminated Smith based on his race.

  143. Smith suffered emotional distress as a result of Defendants’ conduct, and is entitled emotional

        distress damages pursuant to R.C. § 4112.01 et seq.

  144. As a direct and proximate result of Defendants’ conduct, Smith has suffered and will continue

        to suffer damages, including economic, emotional distress and physical sickness damages.

                            COUNT II: RETALIATORY DISCRIMINATION

  145. Smith restates each and every prior paragraph of this complaint, as if it were fully restated

        herein.

  146. As a result of the Defendant’s discriminatory conduct described above, Smith complained

        about the race discrimination she was experiencing.

  147. Defendant’s actions were retaliatory in nature based on Smith 's opposition to the unlawful

        discriminatory conduct.

  148. Pursuant to R.C. §4112.02(I), it is an unlawful discriminatory practice “to discriminate in any

        manner against any other person because that person has opposed any unlawful discriminatory

        practice defined in this section...”

  149. Smith suffered emotional distress as a result of Defendants’ conduct, and is entitled emotional

        distress damages pursuant to R.C. § 4112.01 et seq.




The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 17 of 19. PageID #: 20



  150. As a direct and proximate result of Defendant’s retaliatory discrimination against and

        termination of Smith, he suffered and will continue to suffer damages, including economic,

        emotional distress and physical sickness damages.

                   COUNT Ill: RETALIATION IN VIOLATION OF THE FMLA

  151. Smith restates each and every prior paragraph of this Complaint, as if it were fully

        restated herein.

  152. During his employment, Smith utilized FMLA leave.

  153. After Smith utilized his qualified FMLA leave, Defendants retaliated against him.

  154. Defendants retaliated against Smith by terminating his employment.

  155. Defendants willfully retaliated against Smith in violation of U.S.C. § 2615(a).

  156. As a direct and proximate result of Defendants’ wrongful conduct, Smith is entitled to all

        damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

        attorney’s fees.

                                       DEMAND FOR RELIEF

    WHEREFORE, Smith demands from Defendants the following:

    (a) Issue an order requiring defendants to restore Smith to one of the positions to which he was

        entitled by virtue of his application and qualifications, and expunge his personnel file of all

        negative documentation;

    (b) An award against each Defendant of compensatory and monetary damages to compensate

        Smith for physical injury, physical sickness, lost wages, emotional distress, and other

        consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

    (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;




                                                            aMnaaaaaaaHaB,
The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 18 of 19. PageID #: 21



    (d) An award of reasonable attorney’s fees and non-taxable costs for Smith’s claims as allowable

        under law;

    (e) An award of the taxable costs of this action; and

    (f) An award of such other relief as this Court may deem necessary and proper.

                                                            Respectfully submitted,




                                                            Fred Bean (0086756)
                                                            Taurean J. Shattuck (0097364)
                                                            The Spitz Law Firm, LLC
                                                            25200 Chagrin Boulevard, Suite 200
                                                            Beachwood, OH 44122
                                                            Phone: (216) 291-4744
                                                            Fax: (216) 291-5744
                                                            Email: fred.bean@spitzlawfirm.com
                                                                    taurean. shattuck@spitzlawfirm. com



                                                            Attorneys For PlaintiffEdward Smith




Electronically|F^d^4tt4^^ttl^ttM                                 'i'i'i7777 / ri ni   i


The Employee’s Attorney.™
         Case: 1:21-cv-00941-PAG Doc #: 1-1 Filed: 05/05/21 19 of 19. PageID #: 22



                                          jury demand


        Plaintiff Edward Smith demands a trial by jury by the maximum number of jurors permitted.



                                                       __________________     '_

                                                      Fred Bean (0086756)
                                                      Taurean J. Shattuck (0097364)




                                                        aMnaaaaaaaHaB,
The Employee’s Attorney.™
